By the Court.—Ingraham, J.,
Plaintiff is a corporation duly organized under the act of 1848 for the incorporation of benevolent, charitable, scientific and missionary societies, and the objects stated in the certificate of the plaintiff’s corporation are, the gratuitous medical and surgical relief of the poor of the city of New York.
That during the years for which the taxes claimed to be illegal were imposed, the building on the property, upon which the taxes were imposed, was entirely devoted to charitable purposes, either as a hospital for indigent sick or as a dispensary for the relief of the poor who called there, and the work of the plaintiff in all its departments was entirely gratuitous, no fee or return having been exacted for medical attendance, food, clothing, lodging or for any other thing or reason whatever.
I think the use of this property by the plaintiff, is that of an almshouse as defined by the court of appeals in the case of The Association for Colored Orphans v. The Mayor &c., 104 N. Y. 587, and that it was exempt on that ground from taxation.
I think, therefore, plaintiff is entitled to judgment declaring the property described exempt from taxation, and that said taxes are illegal and void, and directing the cancellation thereof upon the books and records of the defendant.
Sedgwick, Ch. J., and Freedman, J., concurred.